Citation Nr: 1723084	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to January 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The issues have been recharacterized as they appear on the cover page of the instant decision. 

The Board previously remanded this claim in 

In June 2014, the Veteran raised claims of service connection for diabetes mellitus and diabetic neuropathy of the upper and lower extremities. The matters are not properly before the Board and are referred to the Agency of Original Jurisdiction (AOJ) for further development and adjudication.


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER

Entitlement to service connection for a psychiatric disorder is denied.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


